Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 28, 2017

                                      No. 04-16-00809-CV

                                         Andrew GOSS,
                                           Appellant

                                                v.

                                          Shakia GOSS,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-02273
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice


       This is an appeal from a final judgment, a decree of divorce, signed on November 30,
2016. The judgment involves the conservatorship of minor children. This appeal has been
pending since December 15, 2016. The briefing is completed and the appeal is at issue.

       On November 10, 2017, appellant, Andrew J. Goss, filed in this Court a motion titled
“Emergency Motion for Writ of Supersedeas and Motion for Expedited Consideration.” In the
motion, appellant asks this court to “quickly order a Writ of Supersedeas, preventing
enforcement of any and all orders of the Trial Court in the case, pending resolution of this
appeal.”

      On November 13, 2017, appellant filed a document in the trial court titled “Notice of
Appeal,” stating that he is appealing the “denial of writ of supersedeas” signed by the trial court
on November 9, 2017. A copy of appellant’s “Notice of Appeal” was filed in this court on
November 14, 2017.

       The law does not authorize an independent appeal from an order denying the suspension
of enforcement of a judgment. Appellate review of a trial court’s ruling concerning the
suspension of enforcement of a judgment is governed by Rule 24.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 24.4 (“A party may seek review of the trial court’s
ruling by motion filed in the court of appeals with jurisdiction or potential jurisdiction over the
appeal from the judgment in the case.”). An appellate court may review the trial court’s decision
to allow suspension of enforcement of a judgment. See id. 24.4(a)(4). Therefore, we construe the
document titled “Notice of Appeal” and filed by appellant on November 13, 2017, as a motion
for review filed pursuant to Rule 24.4(a)(4). We ORDER the Clerk of this Court to file this
document in Appellate Cause No. 04-16-00809-CV.

         We FURTHER ORDER the trial court clerk to file, no later than FOURTEEN (14)
days from the date of this order, a supplemental clerk’s record in Appellate Cause No. 04-
16-00809-CV containing (1) any pleadings filed in the trial court regarding Andrew L. Goss’s
request to suspend enforcement of the trial court’s judgment; (2) any orders setting a hearing in
the trial court on Andrew L. Goss’s request to suspend enforcement of the trial court’s judgment;
(3) any orders filed in the trial court disposing of Andrew L. Goss’s request to suspend
enforcement of the trial court’s judgment, and (4) the trial court’s docket sheet.

       Both appellant’s motion seeking suspension of enforcement of the judgment motion and
his motion for review under Rule 24.4(a)(4) remain pending in this Court.

       It is so ORDERED on November 28, 2017.

                                             PER CURIAM




ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
             CLERK OF COURT